By the Court :
The provisions of section 5302, Revised Statutes, as amended March 22, 1892 (89 Ohio Laws, 125), prescribing a time with in which a bill of exceptions, taken upon overruling a motion for a new trial, shall be submitted to opposite counsel for examination, and to the judge, or judges for signing, and also the provision requiring the judge or judges to indorse thereon any extension of time that may be given for signing’ such bill of excep-
*324tions, are mandatory. Therefore such bill of exceptions must be submitted to opposite counsel at least ten days before the expiration of the statutory period of fifty days, and to the judge, or judges, at least five days before the expiration of such period; and unless- both of these conditions are performed, the judge or judges, hg/ve lost jurisdiction over the subject matter, and are without authority to sign the bill of exceptions, or to extend the time for that purpose. If such judge or judges, acting within the statutory period, extend the time for signing a bill of exceptions, but do not indorse such extension thereon, jurisdiction is in that case 'lost also; and any subsequent allowance or signing the same is without authority and for that reason void.

Judgment affirmed.